DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 5/31/2022.
Claims 1-20 are currently pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“establish a radio resource control (RRC) connection with a first base station according to a first radio access technology (RAT); and
provide an indication of radio frequency (RF) capability information for the wireless device to the first base station,
wherein a dual connectivity cellular communication configuration for the wireless device is determined based at least in part on the indication of the RF capability information for the wireless device,
wherein the indication of RF capability information for the wireless device comprises an indication that the wireless device has a single transmitter configuration for cellular communication,
wherein the dual connectivity cellular communication configuration comprises dual connectivity uplink carriers in a same frequency band being configured for the wireless device“ in combination with other claim limitations as recited in independent claim 1.

“receive an indication of radio frequency (RF) capability information for a wireless device;
configure the wireless device for dual connectivity cellular communication, wherein an uplink band combination for the dual connectivity cellular communication for the wireless device is selected based at least in part on the indication of RF capability information for the wireless device; and
select dual connectivity uplink carriers for the wireless device in a same frequency band based at least in part on the RF capability information indicating that the wireless device has a single transmitter configuration for cellular communication“ in combination with other claim limitations as recited in independent claim 8.


“wherein the base station is configured to: 
establish a radio resource control (RRC) connection with a wireless device according to a first radio access technology (RAT); 
receive an indication that the wireless device has a single transmitter configuration for cellular communication from the wireless device; and 
configure the wireless device for dual connectivity cellular communication according to the first RAT and according to a second RAT, comprising selecting a same uplink band for the wireless device for the first RAT and for the second RAT based at least in part on the indication that the wireless device has a single transmitter configuration for cellular communication“ in combination with other claim limitations as recited in independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        August 26, 2022